DETAILED ACTION
This communication is in response to the Response to Non-Final Office Action with amendments and arguments filed on May 11, 2021. Claims 1-9 are pending and have been examined.
Applicant’s amendment filed on May 11, 2021 has been entered. 
In view of the amendment to the claims, the amendment of claims 1-4 and 7-9 has been acknowledged and entered.  
In view of the amendment to claim 9, the interpretation of claim 9 under 35 U.S.C. §112(f) is withdrawn.
In view of the amendment to claims 1-4 and 7-9, the rejection of claims 1-9 under 35 U.S.C. §112(b) is withdrawn.
In view of the amendment to claims 1-4 and 7-9, the rejection of claims 1-9 under 35 U.S.C. §103 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on June 25, 2021.
The application has been amended as follows: 

	Please Replace Claim 7 with -- 7. (Examiner’s Amendment) A processing method for a voice interaction system that performs a voice interaction with a user, the method comprising the steps of:
detecting ask-again by the user; 
generating, when the ask-again has been detected, a response sentence for the ask-again in response to the ask-again based on a previous response sentence responding to the user before the ask-again; and  
generating, in response to determining that the previous response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value, the response sentence for the ask-again formed of only this word or the response sentence for the ask-again in which this word is emphasized in the response sentence, and
wherein the response sentence and the previous response sentence are generated by the voice interaction system.  

Please Replace Claim 8 with -- 8. (Examiner’s Amendment) A non-transitory computer readable medium storing a program for a voice interaction system that performs a voice interaction with a user, the program causing a computer to execute the following processing of:
	detecting ask-again by the user; and 
	generating, when the ask-again has been detected, a response sentence for the ask-again in response to the ask-again based on a previous response sentence responding to the user before the ask-again, 
	wherein, in response to determining that the previous response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value, the response sentence for the ask-again formed of only , and
wherein the response sentence and the previous response sentence are generated by the voice interaction system. 

Please Replace Claim 9 with -- 9. (Examiner’s Amendment) A voice interaction system that performs a voice interaction with a user, the system comprising:
	a processor programmed to:
	detect ask-again by the user; and
	generate, when the ask-again has been detected, a response sentence for the ask-again in response to the ask-again based on a previous response sentence responding to the user before the ask-again; and 
	a storage configured to store a history of the voice interaction with the user,
wherein the processor is programmed to generate, in response to determining that the previous response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage is equal to or smaller than a first predetermined value, the response sentence for the ask-again formed of only this word or the response sentence for the ask-again in which this word is emphasized in the response sentence, and
wherein the response sentence and the previous response sentence are generated by the voice interaction system.  

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Yamamoto (U.S. Pat. App. Pub. No. 2017/0103757, hereinafter Yamamoto) discloses a voice interaction system that performs a voice interaction with Yamamoto, ¶ [0016]); ask-again detection means for detecting ask-again by the user (The system includes an "intention determination unit 102 [which] receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech [from the user] includes an interrogative intention on the basis of the recognition result text." As described in an exemplary embodiment, the intention determination can be in response to a response sentence from the system. Thus, the intention determination unit is detecting the intention of a statement from the user, the statement being responsive to a response sentence from the system. Therefore, the intention determination unit 102 is detecting an interrogative (ask again) corresponding to an interrogative intention, from the user.; Yamamoto, ¶¶ [0021], [0036]-[0039]); response-sentence generation means for generating, when the ask-again has been detected by the ask-again detection means, a response sentence for the ask-again (the system further includes a "scenario execution unit 105 [which] receives the term of inquiry from the term selection unit 104 and executes an explanation scenario including an explanation of the term of inquiry," where the explanation is the response sentence for the ask-again; Yamamoto, ¶ [0024]); in response to the ask-again ("The response unit 103… outputs a response sentence by using an interaction scenario corresponding to the [interrogative] intention." Thus, the response sentence is in response to the interrogative (ask-again); Yamamoto, ¶ [0022]); and based on a previous response sentence responding to the user before the ask-again (The system “selects a term of inquiry, which is a subject of the user's question, from the response sentence (the ask-again).” The term of inquiry, as taken from the prior response sentence, then becomes the basis for the explanation. Thus, the response sentence for the term of inquiry is based on a response sentence responding to the user before the ask-again; Yamamoto, ¶ [0023]). 
Makino (U.S. Pat. App. Pub. No. 2017/0069316, hereinafter Makino) further teaches a storage means for storing a history of the voice interaction with the user ("The storage 30 is non-Makino, ¶ [0026]).
However, Yamamoto and Makino do not specifically teach generating, in response to determining that the previous response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is equal to or smaller than a first predetermined value, the response sentence for the ask-again formed of only this word or the response sentence for the ask-again in which this word is emphasized in the response sentence.
Hence, none of the cited prior art of record teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitation of “generating, in response to determining that the previous response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is equal to or smaller than a first predetermined value, the response sentence for the ask-again formed of only this word or the response sentence for the ask-again in which this word is emphasized in the response sentence.” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

06/27/2021